Title: To James Madison from Adam Hoops, Jr., 18 July 1807
From: Hoops, Adam, Jr.
To: Madison, James



Sir
Genessee State of New York 18 July 1807

I should address this letter to the Secretary at War but it is understood here that he is gone to the Eastward which will I hope Excuse the liberty I take in Addressing it to You
The attack made on the Chesapeake Frigate excites the same indignation in this quarter that it does in other parts of the Union: A rupture is by many considered inevitable and from our Vicinity to upper Canada fears are Entertained which if I am rightly informed will be carried to the Ear of Government.  For my own part I am persuaded that in Canada in Case of a rupture They have much more to fear from us than we have from them: Their regular force is but small and their militia would be entirely inefficient against us.  They are endeavoring to raise a Regiment of fencibles from which desertion is already very frequent.  Although Government is doubtless well informed as to their means of Offense in defence yet it may be deemed necessary to adopt precautionary measures.  Should war be unavoidable the British posts on the Straight of Niagara might be Seized by Such force as could be raised in the Western Counties of this State (arms and ammunition being Supplied) and might be so Strengthened as to be secure against any means that Could be imployed for their reduction short of an armament from Europe.  A very great proportion of the fur Trade passing by the Straight of Niagara the Value of Canada to Britain depends Chiefly on this pass  It is therefore Obvious that the possession of it (If we Contented ourselves with that) would give us at least Considerable advantages in future negotiation.  Perhaps I am presumptuous in making these Suggestions if so my motives will I hope apologize for me.
In case Government should deem any measures necessary in this quarter I beg leave to offer my services in Carrying them into effect, and if an appeal to arms becomes unavoidable I shall Consider myself honored by such Military Appointment as it may be thought proper to Confer upon me:  I shall however I hope be excused if I Observe that I know of no officer in this quarter from whom I could receive orders Consistently with my former Standing in the Army.  In 1800 I held the Rank of Major of Artillerists and Engineers which I resigned being disapointed in receiving the Command of the Second Regiment Confered on Colonel Toussard.  I do not mention this as Casting any imputation on the principle of promotion by which Colonel Toussard succeeded or on that Gentleman but merely to shew what my last Standing in the army was
Possibly by the time this letter reaches Washington there may be such a prospect of amicable adjustment as to make it entirely probable if not Certain that measures such as now appear to be generally Contemplated will be unnecessary.  In that Case I beg leave to request that this may be Considered as merely a private letter and that at all events you will have the goodness to Excuse the liberty I take in troubling You with it.  Whatever the State of things may be I shall be much gratified by a line in answer if your important avocations will admit of your honoring me so far  With great Consideration I remain Sir Your Most Obt. Servt.

A Hoops


P. S.  I live remote from any post office but a letter addressed for me To be forwarded by the post master at Canandaigua Ontario County will Come Safe to hand

